Curia, per
Nott, J.
The jurisdiction of the city court is limited to cases arising within the city, not exceeding a certain amount, and to persons residing' within the city. The subject matter of this case then and the person of the defendant, were subject to the jurisdiction of the court. But it is contended that one partner cannot be sued alone, and that as one partner was without the jurisdiction of the court, the other was entitled to shelter himself under his privilege. Perhaps it might be sufficient in this case to say, the defendant has waved his privilege by submitting to the jurisdiction of the court. For although a person cannot by consent give jurisdiction to a court, where it had no jurisdiction before, yet where the court has jurisdiction of the matter and the party has some privilege which exempts him from the jurisdiction, he may wave that privilege if he choses to do so. But the act of 1792, 1 Faust 214, has made provision for this very case. Where one of two partners is out of the state, the other is liable to an action in the same manner as if he were the sole contracting party; and that is not an act applicable to particular persons or courts, but it is a general law equally embracing all. The defendant in this case was therefore liable to this action in the same manner as if he had been a party to a joint and several note. The motion, therefore, is refused.

Motion refused.